                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


    BRIAN SMITH, individually,                               MEMORANDUM DECISION AND
    MICHAEL ILARDO, individually,                            ORDER DENYING IN PART AND
                                                             GRANTING IN PART DEFENDANTS’
                              Plaintiffs,                    [94] MOTION TO DISMISS
    v.
                                                             Case No. 2:18-cv-00621 DN PMW
    LIFEVANTAGE CORPORATION, a
    corporation; and DARREN JENSEN, an                       District Judge David Nuffer
    individual,

                              Defendants.


           Defendants LifeVantage Corporation and Darren Jensen moved to dismiss (the “Motion”)
1
    Plaintiffs Brian Smith and Michael Ilardo’s First Amended Class Action Complaint. 2 Plaintiffs

responded and requested leave to file an amended complaint if the Motion to Dismiss is granted. 3

Defendants replied in support of the Motion. 4

           The Complaint alleges securities fraud, sale of an unregistered security, antitrust

violations, and unjust enrichment. These claims stem from Plaintiffs’ involvement as

Distributors of LifeVantage products. 5 Defendants’ Motion to Dismiss 6 argues Plaintiffs have

not pleaded fraud with the exacting degree of particularity demanded by Fed. R. Civ. Pro. 9(b)




1
    Defendants’ Motion to Dismiss Plaintiffs’ Complaint (“Motion to Dismiss”), docket no. 94, filed Nov. 5, 2018.
2
    Plaintiffs’ Amended Complaint (“Complaint”), docket no. 75, filed Sept. 20, 2018.
3
 Plaintiffs’ Response to Defendants’ Motion to Dismiss the First Amended Complaint, docket no. 98, filed Dec. 17,
2018.
4
  Defendants’ Reply in Support of Motion to Dismiss the First Amended Class Action Complaint, docket no. 100,
filed Jan. 10, 2019.
5
    Complaint ¶ 1-8.
and the Private Securities Litigation Reform Act (“PSLRA”). 7 Defendants also argue that

Distributorship agreements are not required to be registered as securities. 8 Defendants further

argue that Plaintiffs have failed to plead sufficient facts to state a claim for antitrust violations or

unjust enrichment. 9

            Under a scheme liability framework, Plaintiffs have plausibly stated a claim for violation

of Rule 10b-5 of the Securities Act. However, Plaintiffs have failed to plausibly allege facts

stating claims for sale of an unregistered security; violation of the Sherman and Clayton Acts;

and unjust enrichment. Therefore, Defendants’ Motion to Dismiss 10 is DENIED in part and

GRANTED in part.

Contents
FACTUAL BACKGROUND ......................................................................................................... 3
STANDARD OF REVIEW ............................................................................................................ 4
DISCUSSION ................................................................................................................................. 5
      I.        Plaintiffs Allege Sufficient Facts to State a Securities Exchange Act 10(b) Rule
                10b-5 Claim ............................................................................................................ 5
                A.          A Distributorship in LifeVantage qualifies as a security. ........................... 5
                B.          Requirements to state a claim under Section 10(b) and Rule 10b-5. .......... 6
                C.          Plaintiffs sufficiently allege a 10b-5 claim under scheme liability............. 7
                D.          Plaintiffs sufficiently allege scienter. ........................................................ 10
      II.       Plaintiffs Fail to Allege Sufficient Facts to State a Claim for Sale of Unlicensed
                Securities ............................................................................................................... 13
      III.      Plaintiffs Fail to Allege Sufficient Facts to State a Claim for Antitrust Violations
                ............................................................................................................................... 14
                A.          Plaintiffs fail to sufficiently allege that Defendants committed a fraud on
                            the USPTO ................................................................................................ 14
                B.          Plaintiffs have failed to allege sufficient facts that satisfy the remaining
                            elements of a Walker Process Claim ....................................................... 16
      IV.       Plaintiffs Fail to Allege Sufficient Facts to State a Claim for Unjust Enrichment 17
ORDER ......................................................................................................................................... 18




7
    Id. at 4.
8
    Id. at 10.
9
    Id. at 11, 24.
10
     Docket no. 94, filed Nov. 5, 2018.



                                                                                                                                                2
                                               FACTUAL BACKGROUND

            Plaintiff Brian Smith enrolled as a LifeVantage Distributor in March 2016, hoping to

make an income and support his cancer charity while he was unable to work outside the home. 11

Smith spent over $1,000 to sign up and obtain LifeVantage products to sell. Smith also signed up

to purchase more products automatically. 12 Smith attempted to use social media to sell these

products, but because other Distributors in his area were already using social media for this very

purpose, Smith did not sell any of product he purchased. 13 Smith was also unsuccessful in

enrolling any new Distributors. 14

            Plaintiff Michael Ilardo became a LifeVantage Distributor in February 2017, hoping to

create an income that would support him as he attempted to establish an evangelical ministry. 15

Ilardo spent approximately $1,800 signing up as a LifeVantage Distributor. 16 But Ilardo found

few customers. 17

            Both Plaintiffs allege that they lost money by joining LifeVantage. 18 Plaintiffs’ central

allegation is that LifeVantage is an illegal pyramid scheme rather than a legitimate multi-level

marketing (“MLM”) business. 19 Specifically, Plaintiffs bring the following causes of action

against the Defendants: (1) Violation of Section 10(b) of the Securities Exchange Act And Rule

10b-5; (2) Violation of 15 U.S.C. § 77l(a)(1) and (2); (3) Violations of Sections 1 and 2 of the


11
     Complaint ¶ 12.
12
     Id.
13
     Id. at ¶ 14.
14
     Id.
15
     Complaint ¶ 21-2.
16
     Id. at ¶ 27.
17
     Id. at ¶ 33.
18
     Id. at ¶ 20, 34.
19
     See e.g., Complaint ¶¶ 3, 5, 7, 56, 58.



                                                                                                         3
Sherman Act 15 U.S.C. §1, 2, and Sections 4 of the Clayton Act, 15 U.S.C. § 15; (4) Unjust

Enrichment. Defendants request dismissal of all of the causes of action in Plaintiffs’ First

Amended Class Action Complaint under Rule 12(b)(6) and Rule 9(b) of the Federal Rules of

Civil Procedure. 20

                                           STANDARD OF REVIEW

            Dismissal is appropriate under Rule 12(b)(6) when the complaint, standing alone, is

legally insufficient to state a claim upon which relief may be granted. 21 Each cause of action

must be supported by enough sufficient, well-pleaded facts to be plausible on its face. 22 In

reviewing a complaint on a Rule 12(b)(6) motion to dismiss, factual allegations are accepted as

true and reasonable inferences are drawn in a light most favorable to the plaintiff. 23 However,

“the plausibility standard . . . asks for more than a sheer possibility that a defendant has acted

unlawfully.” 24 Therefore, to show an entitlement to relief, the facts must “permit the court to

infer more than the mere possibility of misconduct.” 25

            Under Rule 9(b), a party making allegations of fraud must “state with particularity the

circumstances constituting fraud.” 26 When the fraud alleged is a species of securities fraud, the

complaint must also satisfy the requirements of the Private Securities Litigation Reform Act

(“PSLRA”). “The PSLRA requires plaintiffs to state with particularity both the facts constituting




20
     Motion to Dismiss at 1.
21
     Fed. R. Civ. P. 12(b)(6); see Sutton v. Utah State Sch. for the Deaf & Blind, 173 F.3d 1226, 1236 (10th Cir. 1999).
22
     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
23
     GFF Corp. v. Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir. 1997).
24
     Ashcroft v. Iqbal, 556 U.S. 662, 678, 681 (2009).
25
     Id.
26
     Fed. R. Civ. P. 9(b).



                                                                                                                      4
the alleged violation, and the facts evidencing scienter, i.e., the defendant’s intention to ‘deceive,

manipulate, or defraud.’” 27

                                                    DISCUSSION

                         I.      Plaintiffs Allege Sufficient Facts to State a
                              Securities Exchange Act 10(b) Rule 10b-5 Claim

       A. A Distributorship in LifeVantage qualifies as a security.

            As an initial matter, liability under Rule 10b-5 attaches only “in connection with the

purchase or sale of any security.” 28 A threshold question is whether a Distributorship in

LifeVantage is a security. Defendants do not argue in their motion to dismiss that a LifeVantage

Distributorship is not a security. Plaintiffs allege that the combination of the Compensation Plan

(“Plan”), the Policies and Procedures, and the Distributor Enrollment Form is “an offering for

investment and a security under federal securities laws.” 29 Plaintiffs allege that seven out of eight

ways for a Distributor to earn money as described in the Plan are “directly tied to recruiting” 30

and forming a downline of Plan participants whose sales supplement the Distributor’s income. 31

            In S.E.C. v. W.J. Howey Co., the Supreme Court defined an investment contract under

Federal Securities law as “a contract, transaction, or scheme whereby a person invests his money

in a common enterprise and is led to expect profits solely from the efforts of the promoter or a

third party.” 32 Courts, including the Tenth Circuit, have broadly interpreted the Howey test so




27
     Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 308 (2007).
28
     17 C.F.R. § 240.10b-5.
29
     Complaint ¶ 82.
30
     Id. at ¶ 83.
31
     Id. at ¶ 93.
32
     S.E.C. v. W.J. Howey Co., 328 U.S. 293, 298-99 (1946).



                                                                                                     5
that “the word ‘solely’ must not be given an unduly restrictive application.” 33 Therefore,

investment in the Plan, where profit comes “if not solely, at least predominantly from the efforts

of others, namely of the downline members,” 34 falls under the definition of an investment

contract governed by securities laws.

           Moreover, Plaintiffs allege that the LifeVantage MLM structure constitutes a pyramid

scheme. “Investment in a pyramid scheme is itself a security. 35 As is discussed below, this

allegation is key to Plaintiffs’ 10b-5 claim.

       B. Requirements to state a claim under Section 10(b) and Rule 10b-5.

           Plaintiffs allege that Defendants have violated Section 10(b) of the Securities Exchange

Act and its associated Rule 10b-5. 36 Section 10(b) forbids the use of “any manipulative or

deceptive device or contrivance” that would violate any “such rules and regulations as the

Commission may prescribe.” 37

           Rule 10b-5 operates under the authority granted by Section 10(b), and prohibits the

employment of “any device, scheme, or artifice to defraud” as well as “any act, practice, or

course of business which operates or would operate as a fraud or deceit upon any person” when

transacting in securities. 38 To state a 10b-5 claim, Plaintiffs must allege facts showing this type

of fraud or deceit, made with scienter. 39 Scienter is “a mental state embracing intent to deceive,




33
  Crowley v. Montgomery Ward & Co., Inc., 570 F.2d 877, 879 (10th Cir. 1978) (citing S.E.C. v. Glenn W. Turner
Enter., Inc., 474 F.2d 476, 482 (9th Cir. 1973).
34
     S.E.C. v. Int’l Loan Network, Inc., 968 F.2d 1304, 1308 (D.C. Cir. 1992).
35
     SEC v. CKB168 Holdings, Ltd., 210 F. Supp. 3d 421, 450 (E.D.N.Y. 2016)
36
     Complaint ¶¶ 297-308.
37
     15 U.S.C. § 78j(b).
38
     17 C.F.R. § 240.10b-5.
39
     S.E.C. v. Traffic Monsoon, LLC, 245 F. Supp. 3d 1275, 1285 (D. Utah 2017).



                                                                                                                 6
manipulate, or defraud.” 40 The Tenth Circuit acknowledges both fraudulent intent and

recklessness as satisfying the scienter requirement. 41

       C. Plaintiffs sufficiently allege a 10b-5 claim under scheme liability.

            Defendants argue that Plaintiffs fail to allege sufficient facts to state a claim under the

Securities Exchange Act. 42 Defendants contend that Plaintiffs cannot assert an “inherently

fraudulent 43” pyramid scheme and expect to survive a motion to dismiss, because Plaintiffs

“fail[] to identify any specific statements.” 44 When a plaintiff alleges fraud by misleading

statements or omissions, the fraudulent statements must be set forth specifically. 45 In such

circumstances, the Tenth Circuit has required inclusion of “the time, place, and contents of the

false representation, the identity of the party making the false statements and the consequences

thereof.” 46 Specifically, to state a claim for securities fraud under Section 10(b) of the Act,

Plaintiffs’ complaint must include the following five allegations:

                    (1) the defendant made an untrue or misleading statement of
                    material fact, or failed to state a material fact necessary to make
                    statements not misleading; (2) the statement complained of was
                    made in connection with the purchase or sale of securities; (3) the
                    defendant acted with scienter, that is, with intent to defraud or
                    recklessness; (4) the plaintiff relied on the misleading statements;
                    and (5) the plaintiff suffered damages as a result of his reliance. 47

            Despite its length, Plaintiff’s Complaint is insufficient with regard to at least elements (1)

and (3). Plaintiffs’ voluminous Complaint comes near to puzzle pleading. Puzzle pleading occurs


40
     Id. (quoting Ernst & Ernst v. Hochfelder, 425 U.S. 185, 193 n.12 (1976)).
41
     Id. (citing City of Philadelphia v. Fleming Companies, Inc., 264 F.3d 1245, 1258 (10th Cir. 2001)).
42
     Motion to Dismiss at 4-9.
43
     Complaint ¶ 60.
44
     Id. at 5.
45
     Schwartz v. Celestial Seasonings, Inc., 124 F.3d 1246, 1252 (10th Cir. 1997).
46
     Id. (quoting Lawrence Nat’l Bank v. Edmonds (In re Edmonds), 924 F.2d 176, 180 (10th Cir. 1991)).
47
     In re Level 3 Communications, Inc. Securities Litigation, 667 F.3d 1331, 1333 (10th Cir. 2012).



                                                                                                           7
when a complaint is so voluminous and ineffectively organized as to “place the burden on the

reader” to “solve the puzzle” of the plaintiff’s claims. 48 Although the Tenth Circuit has

expressed disapproval of puzzle pleading, 49 this district and the Tenth Circuit also recognize the

“preference for deciding cases on the merits.” 50 Therefore, without deciding whether the

Complaint is actually a puzzle pleading, it is clear that the Complaint goes on at length without

directly setting forth statements made by Defendants. And where such statements are present in

the complaint, Plaintiffs do not allege those statements clearly with respect to elements (2), (4),

and (5) above.

            Plaintiffs’ lengthy Amended Complaint contains no reference to specific statements

where the identity of the person making the statement, the time and circumstances of the

statement, and the consequences of the statement are clearly stated. Moreover, statements

praising business products and prospects are employed by many businesses to express an

optimistic view of themselves to investors. These statements are not considered fraudulent. 51

            However, a claim under Rule 10b-5 can be pleaded under a theory of “scheme liability.”

Plaintiffs allege that the business opportunity that they joined was actually an illegal pyramid

scheme. An allegation of scheme liability “hinges on the performance of an inherently deceptive

act that is distinct from an alleged misstatement.” 52 Under a scheme liability framework,

Plaintiffs must show that Defendants “participated in an illegitimate, sham or inherently



48
     Id. at *4.
49
     In re Level 3 Communications, Inc. Securities Litig., 667 F.3d 1331, 1339 n.8 (10th Cir. 2012).
50
  Rumbaugh v. USANA Health Scis., Inc., No. 2:17-CV-106, 2018 WL 5044240, at *5 (D. Utah Oct. 17, 2018);
accord Lee v. Max Intern., LLC, 638 F.3d 1318, 1321 (10th Cir. 2011) (“[O]ur legal system strongly prefers to
decide cases on their merits.”).
51
     Grossman v. Novell, Inc., 120 F.3d 1112, 1121-22 (10th Cir. 1997).
52
  SEC v. CKB168 Holdings, Ltd., 210 F. Supp. 3d 421, 445 (E.D.N.Y. 2016) (quoting SEC v. Kelly. 817 F. Supp.
2d 340, 344 (S.D.N.Y 2011)).



                                                                                                                8
deceptive transaction where [their] conduct or role ha[d] the purpose and effect of creating a

false appearance.” 53 This district has recognized scheme liability. 54 Therefore, the question on

this 12(b)(6) motion is not whether Plaintiffs have identified specific statements, but have

plausibly pleaded facts supporting an inherently fraudulent scheme.

           Plaintiffs have alleged enough plausible facts in their Complaint to state a claim for

scheme liability under Rule 10b-5. Plaintiffs allege that Defendants structured their purported

MLM as a pyramid scheme. As part of the scheme, recruited Distributors paid for the right to

receive compensation that was dependent on the recruitment of additional participants in the

scheme rather than on legitimate retail sales. Plaintiffs also allege that Defendants hired

professional marketers to pose as “success stories” to convince potential recruits that they could

attain great financial rewards that were, in reality, highly unlikely.

           Plaintiffs also allege that Defendants made improper health claims for an unregulated

supplement and misrepresented the scope of their patents. 55 Plaintiffs’ Complaint references the

Koscot test 56 and alleges that Defendants’ MLM was a pyramid scheme. Plaintiffs’ factual

allegations, taken as as true, state a claim that is facially plausible.




53
     Id.
54
   SEC v. Traffic Monsoon, LLC, 245 F. Supp. 3d 1275, 1285 (D. Utah 2017) (evaluating a 10b-5 claim against the
alleged perpetrator of a Ponzi scheme without reference to specific statements but rather in light of the prohibition
against “any device, scheme, or artifice to defraud”).
55
     Complaint ¶¶ 335, 340.
56
  In re Koscot Interplanetary, Inc., 86 F.T.C. 1106, 1181 (1975) (describing pyramid schemes as involving
“payments by participants of money to the company in return for which they receive (1) the right to sell a product
and (2) the right to receive in return for recruiting other participants into the program rewards which are unrelated to
sale of the product to ultimate users”) (emphasis in original); see also Whole Living, Inc. v. Tolman, 344 F. Supp. 2d
739, 743 (D. Utah 2004) (applying Koscot test); Webster v. Omnitrition Intern., Inc., 79 F.3d 776, 781-87 (9th Cir.
1996) (applying Koscot test).



                                                                                                                        9
       D. Plaintiffs sufficiently allege scienter.

            Defendants argue that Plaintiffs’ 10b-5 claim fails because it does not adequately allege

scienter. 57 The U.S. Supreme Court has determined that “[u]nder the PLSRA, a plaintiff must

‘state with particularity facts giving rise to a strong inference that the defendant acted with the

required state of mind.’” 58 Noting that Congress has “raise[d] the bar for pleading scienter,” 59 the

Supreme Court also requires that a complaint show an “inference of scienter cogent and at least

as compelling as any opposing inference one could draw from the facts alleged” to pass muster

under the PSLRA. 60 In making such determination, a court must “consider the complaint in its

entirety” and “take into account plausible opposing inferences.” 61

            Defendants argue that Plaintiffs’ cannot rely on allegations that Defendants benefitted

from the alleged scheme. 62 But “evidence of motive and opportunity . . . may be considered as

part of the mix of information that can come together to create the ‘strong inference’ of scienter

required by the PSLRA.” 63 Plaintiffs may not rely on such motives exclusively, but “the court’s

job is not to scrutinize each allegation in isolation, but to assess all the allegations holistically.” 64

            Moreover, Defendants’ heavy reliance on City of Philadelphia v. Fleming Companies,

Inc. is unconvincing. The allegations of fraud at issue in Fleming hinged upon the omission of




57
     Motion to Dismiss at 7.
58
  Matrixx Initiatives, Inc. v. Siracusano, 563 U.S. 27, 48 (2011) (quoting 15 U.S.C.A. § 78u-4(b)(2)(A) (Fed. 2011
Supp.)).
59
     Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).
60
     Id. at 324.
61
     Id. at 322-23.
62
     Motion to Dismiss at 8.
63
     Id.
64
     Tellabs at 326



                                                                                                                 10
one set of allegedly material facts, 65 which is fundamentally distinct from the encompassing

allegations in this case of a fraudulent scheme carried out by Defendants.

            Defendants further argue Plaintiffs fail to sufficiently allege that Defendants knew of

“any unlawful scheme.” 66 On this point, Defendants rely on Sanchez v. Crocs, an unpublished

case, in asserting that scienter cannot be pleaded from “knowledge of falsity based on access to

mere raw data” but that the data must all be “collected in identifiable reports demonstrating the

falsity.” 67

            However, Plaintiffs allege substantially more than “mere” access to data. Plaintiffs allege

that Defendants knew that they were perpetrating a pyramid scheme or something so

dangerously close that it risked being found to be a pyramid scheme. 68 This allegation that

Defendants executed an illegitimate business is qualitatively different from the allegation in

Sanchez that a fully legitimate business operation failed to monitor and report to its investors

important information involving the value of its inventory. 69 The ruling in Sanchez speaks to the

fact that not every company that makes a mistake is aware of the problem at the time, and

“unseen warning signs” or conceivable negligence do not establish scienter. 70

            Therefore, Defendants cannot rely on Sanchez. Plaintiffs allege that Defendants operate a

pyramid scheme. In support of that allegation, Plaintiffs further allege, for example, that seven of

the eight ways Distributors may earn commissions “are based, directly or indirectly” on




65
     Fleming, 264 F.2d at 1254.
66
     Motion to Dismiss at 8.
67
     Motion to Dismiss at 8.
68
     Complaint ¶ 306.
69
     Sanchez v. Crox, Inc., 667 Fed.Appx. 710, 714-15 (10th Cir. 2016).
70
     Id. at 721.



                                                                                                      11
recruiting.” 71 Defendants designed this method of compensation, so it is not an “unseen warning

sign” of which Defendants may be negligently unaware. The financial data Plaintiffs gathered is

relevant when viewed holistically with this and Plaintiffs’ other allegations.

           Finally, Defendants argue that the following allegations are unavailing without

“establish[ing] the falsity of any statement”: that Defendants knew about FTC regulations, that

Defendants knew of lawsuits filed against two other MLM companies, and that Defendants knew

of reports filed with the SEC and the Distributor spending data. 72 But again, Defendants rely on a

requirement for allegations of specific false statements, when the scheme liability that Plaintiffs

allege instead requires “performance of an inherently deceptive act that is distinct from an

alleged misstatement.” 73 Plaintiffs allege the inherently deceptive act of presenting a pyramid

scheme as a legitimate business opportunity, and the allegations that Defendants seek to discredit

tend to support the inference that Defendants knew they were engaged in such a scheme, and

thus should be considered.

           Accepting the facts alleged by Plaintiffs as true and taking Plaintiffs’ allegations as a

whole, as instructed by the United States Supreme Court 74 and the Tenth Circuit, 75 Plaintiffs

allegations of scienter, while not necessarily greater than any other inference, are “at least as

compelling as any opposing inference.” 76




71
     Complaint ¶ 93.
72
     Motion to Dismiss at 9.
73
  SEC v. CKB168 Holdings, Ltd., 210 F. Supp. 3d 421, 445 (E.D.N.Y. 2016) (quoting SEC v. Kelly, 817 F. Supp. 2d
340, 344 (S.D.N.Y 2011)).
74
     Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322-23 (2007).
75
     City of Philadelphia v. Fleming Companies, Inc., 264 F.2d 1245, 1263 (10th Cir. 2001).
76
     Tellabs, 551 U.S. at 324.



                                                                                                            12
           Plaintiffs allege that Defendants, with a motive to turn a profit on a business that had

been previously unsuccessful, operated a pyramid scheme, and that they knew or should have

known that their business structure did, in fact, constitute a pyramid scheme, and that other

MLM businesses with the same structure had previously been found to be pyramid schemes.

Furthermore, the specific alleged fact that Defendants hired professionals to pose as successful

Distributors leads to a strong inference that Defendants were aware that their business model

would not be attractive to investors on its own merits. Defendants failed to address this allegation

in their motion to dismiss.

           At the motion to dismiss stage, it is enough that, seen in the light most favorable to the

non-moving party, the allegation that Defendants acted with scienter is at least as plausible as the

competing inferences. Therefore, granting Defendants’ motion to dismiss with respect to count

one of Plaintiffs’ Amended Complaint would be inappropriate. Of course, “[w]hether

respondents can ultimately prove their allegations and establish scienter is an altogether different

question.” 77 At this stage there is no indication of what a final decision on the merits would be.

                       II.      Plaintiffs Fail to Allege Sufficient Facts to State a Claim
                                             for Sale of Unlicensed Securities

           Plaintiffs allege that Defendants violated 15 U.S.C. § 771(a)(1) and (2), also known as

Sections 12(1) and (2). Section 12(2) states that anyone who sells a security “by means of a

prospectus or oral communication” which is fraudulent “shall be liable.” 78 Defendants argue that

Plaintiffs have failed to allege that LifeVantage distributorships are public offerings subject to

the Securities Act, and thus required to be registered. 79



77
     Matrixx Initiatives, Inc. v. Siracusano, 563 U.S. 27, 49 (2011).
78
     15 U.S.C. § 771(a)(2).
79
     Motion to Dismiss at 10.



                                                                                                        13
           To support their allegation, Plaintiffs offer the legal conclusion that the Compensation

Plan given by LifeVantage to its recruited Distributors is “a prospectus within the meaning of

Section 12(2).” 80 But no other facts are alleged to support this conclusory assertion. 81

“[A]ssertions devoid of factual allegations” that are nothing more than “conclusory” are

disregarded. 82 Therefore, Plaintiffs have failed to allege sufficient facts to state a claim under 15

U.S.C. § 771.

       III.     Plaintiffs Fail to Allege Sufficient Facts to State a Claim for Antitrust Violations

           Defendants argue that Plaintiffs do not establish the elements of a Walker Process claim

for antitrust violation. 83 In Walker Process, the Supreme Court held that enforcing a patent

obtained by fraud on the Patent Office may constitute an antitrust violation if the other elements

of a Sherman Act Section 2 case are also established. 84 Defendants argue that Plaintiffs fail to

allege fraud on the United States Patent Office and fail to plead the elements of a Sherman Act

monopolization claim. 85 Defendants are correct.

       A. Plaintiffs fail to sufficiently allege that Defendants committed a fraud on the USPTO

           Plaintiffs allege that Defendants committed fraud on the USPTO in three ways: (1) that

LifeVantage incorrectly attributed the inventorship of at least some of its patents; (2)

LifeVantage withheld prior art, and (3) LifeVantage incorrectly stated the scope of its patents to

the public in its advertising and other public statements. The third allegation has no bearing on a

Walker Process antitrust claim. The elements of a Walker Process claim include fraud on the


80
     Complaint ¶ 314.
81
     Indeed, the word “prospectus” does not appear anywhere else in the lengthy Amended Complaint.
82
     Ashcroft v. Iqbal, 556 U.S. 662, 678, 681 (2009).
83
     Motion to Dismiss at 11.
84
     Walker Process Equip., Inc. v. Food Mach. & Chem. Corp., 382 U.S. 172, 174 (1965).
85
     Motion to Dismiss at 11.



                                                                                                      14
USPTO—not puffery, false advertising, or miscommunication of patent contents or inventorship

to the consuming public.

            But the first and second allegations constitute fraud on the USPTO only if Plaintiffs

allege “specific intent to deceive the PTO.” 86 This requirement is higher than the permissive

standard of Rule 9(b) that fraudulent intent “may be alleged generally.” 87 Responding to a flood

of litigation rooted in fraud on the USPTO, the Federal Circuit noted that “[w]hile honesty at the

PTO is essential, low standards for intent and materiality have inadvertently led to many

unintended consequences. . . .” 88 These intended consequences included overinclusion of prior

art to the point of burdening the USPTO. 89 The Federal Circuit consequently imposed the

specific intent requirement, and further instructed district courts not to infer intent from

materiality. 90 Therefore, without supporting facts, Plaintiffs’ conclusory assertion that

Defendants’ actions were “deliberate and made with fraudulent intent” 91 is insufficient. Plaintiffs

have not alleged any facts to support the requisite intent. Instead they offer speculation and the

inference of motivation on the part of Defendants.

            Moreover, in alleging incorrect attribution of inventorship, Plaintiffs have misrepresented

the effect of an error in naming the inventor. 35 U.S.C. § 256 specifically provides that “[t]he

error of omitting inventors or naming persons who are not inventors shall not invalidate the

patent . . . if it can be corrected . . . ..” 92 Thus Plaintiffs’ allegations that Defendants petitioned to



86
     Therasense Inc. v. Becton, Dickinson & Co., 649 F.3d 1276, 1290 (Fed. Cir. 2011).
87
     Fed. R. Civ. P. 9(b).
88
     Therasense, 649 F.3d at 1290.
89
     Id. at 1289-90.
90
     Id.
91
     Complaint at 93.
92
     35 U.S.C. § 256(b).



                                                                                                         15
correct the inventor of the relevant patent do not necessarily tend to show fraud or fraudulent

intent, but show an accepted interaction with the Patent Office. This misunderstanding of the law

impacts the plausibility of Plaintiffs’ pleading.

       B. Plaintiffs have failed to allege sufficient facts that satisfy the remaining elements
          of a Walker Process Claim

           Deficiencies in Plaintiffs’ allegation of fraud on the Patent Office aside, Plaintiffs still fail

to state a claim for antitrust violations. A Walker Process claim requires not only fraudulent

procurement of a patent, but also the presence of “the other elements necessary” for a Sherman

Act section 2 claim. 93

           The elements of an offense under the Sherman Act are “(1) that a firm has monopoly

power in a properly defined relevant market; and (2) that it willfully acquired or maintained this

power by means of anticompetitive conduct.” 94 Plaintiffs have failed to plausibly define the

relevant market. “The relevant market is defined as ‘the area of effective competition.’” 95

Plaintiffs allege that LifeVantage’s Protandim product constitutes a market all by itself. 96 But

Plaintiffs undercut their own argument by pointing out that other products could be substituted

for Protandim, since its ingredients are readily available. 97 Substitutes for a product should be

included in the relevant market for that product. 98 “If the market described in the complaint fails

to include ‘reasonably good substitutes’ then the plaintiff has not alleged a relevant market.” 99



93
     Walker Process Equipment, Inc. v. Food Machinery & Chem. Corp., 382 U.S. 172, 174 (1965).
94
  U.S. v. AMR Corp., 335 F.3d 1109, 1113 (10th Cir. 2003); see also, U.S. v. Grinnell Corp., 384 U.S. 563, 571
(1966).
95
     Ohio v. Am. Express Co., 138 S.Ct. 2274, 2285 (2018).
96
     Complaint ¶ 324.
97
     Complaint ¶ 326-7.
98
     Campfield v. State Farm Mut. Auto. Ins. Co., 532 F.3d 1111, 1118 (10th Cir. 2008).
99
     Id.



                                                                                                                 16
           Furthermore, Plaintiffs allege that as LifeVantage Distributors they could not sell

Protandim because it was priced too high to effectively compete with cheaper alternatives. 100

This reveals both the existence of substitutes and Defendants’ lack of power in the market. The

typical form of monopoly power is the ability to raise prices. 101 Therefore, Plaintiffs have stated

themselves that Defendants lack monopoly power.

           Plaintiffs’ attempt to limit the market to Protandim is prudent because if Protandim were

the relevant market and if Defendants’ patents were invalid, there might be a plausible showing

of an antitrust violation. A valid patent, of course, is an exception to antitrust scrutiny and

censure. 102 However, because Plaintiffs have not defined the market properly, they do not state a

claim under the Sherman Act even if successful in their attempt to show invalidity of

Defendants’ patents through fraud. Therefore, Plaintiffs have not alleged sufficient facts to

support an antitrust claim.

        IV.     Plaintiffs Fail to Allege Sufficient Facts to State a Claim for Unjust Enrichment

           Plaintiffs’ final cause of action in their Amended Complaint alleges unjust enrichment.

Plaintiffs simply allege that Defendants derived financial benefits from Plaintiffs and the putative

class members. Instead of alleging the elements of an unjust enrichment claim, Plaintiffs offer in

a conclusory manner that “it would be unjust to permit these Defendants to retain these ill-gotten

gains.” 103 In alleging unjust enrichment Plaintiffs do not even incorporate their prior allegations.

Because Plaintiffs have not alleged enough facts to show that a claim of unjust enrichment is

plausible on its face, Plaintiffs have failed to state a claim for unjust enrichment.


100
      Complaint ¶ 95.
101
      Campfield, 532 F.3d at 1118.
102
  U.S. v. Line Material Co., 333 U.S. 287, 309 (1948) (“The Sherman Act was enacted to prevent restraints of
commerce but has been interpreted as recognizing that patent grants were an exception.”)
103
      Complaint ¶ 346.



                                                                                                               17
                                                       ORDER

           IT IS HEREBY ORDERED that the Motion 104 is DENIED in part as to the Securities Act

Rule 10b-5 claim and GRANTED in part as to the Sections 12(1) and (2) claim, the antitrust

claim, and the unjust enrichment claim. These claims are dismissed but Plaintiffs are granted

leave to amend by a filing within 14 days.

           IT IS FURTHER ORDERED that the parties shall file their Joint Attorney Planning

Meeting Report and e-mail a stipulated Proposed Scheduling Order in word processing format to

Magistrate Judge Warner on or before January 10, 2020.

           Signed December 5, 2019.

                                                        BY THE COURT:

                                                        ____________________________
                                                        David Nuffer
                                                        United States District Judge




104
      Defendants’ Motion to Dismiss Plaintiffs’ Complaint, docket no. 94, filed Nov. 5, 2018.



                                                                                                18
